PER CURIAM:
Th is claim was submitted to the Courtfor decisionupon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant’s residence is located at 410 8th Street, Rainelle, in Greenbrier County.
2. In August 2002, representatives of respondent and of the Town of Rainelle met to discuss the drainage on Greenbrier Avenue, which proceeds through *226the Town of Rainelle and is maintained by respondent. At that time, the representative for the respondent was advised that a manhole on Greenbrier Avenue was part of Rainelle’s abandoned sanitary sewer system and was no longer in use-.
3. Based upon the information obtained from Rainelle’s representative, respondent proceeded to remove the manhole from the roadway and fill the abandoned sewer line with concrete. This work was completed in the fall of 2000.
4. Claimant’s home was damaged by high water during the month of January 2001. Prior to January 2001 claimant’s home had not experienced water problems. Claimant then contacted respondent and was informed that a sewer line on Greenbrier Avenue had been filled with concrete.
5. Employees of respondent and of Rainelle reconnected the abandoned sewer line in February 2001.
6. Claimant has not had any more water problems since the sewer line was reconnected.
7. Although respondent does not admit that its actions were solely responsible for the claimant’s property damages, it admits that the work performed contributed to the damages, and therefore, created a moral obligation on the part of respondent to provide compensation to the claimant.
8. The parties are in agreement that $7,000.00 is a fair and reasonable settlement for the property damages incurred by the claimant.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its removal of the manhole and the filling of the sewer line with concrete on Greenbrier Avenue in the Town of Rainelle on the date of this incident; that respondent’s negligence proximately caused claimant to incur certain expenses; and that the agreed settlement is fair and reasonable. Thus, claimant may make a recovery for her sustained loss.
Accordingly, the Court is of the opinion to and does make an award to claimant in the amount of $7,000.00.
Award of $7,000.00.